IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,139-01


                 EX PARTE ROBERT THOMAS JOHNSON, III, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 15CR3165-83-1 IN THE 56TH DISTRICT COURT
                            FROM GALVESTON COUNTY


        Per curiam.

                                            O P I N I ON

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

amphetamine and sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his sentence violates due process because the evidence in his case

was tested and determined to be amphetamine in an FDA-approved form. See TEX . HEALTH &

SAFETY CODE § 481.116(b).

        The parties have entered agreed findings of fact and conclusions of law, and the trial court
                                                                                                    2

has determined that Applicant’s decision to plead guilty in this case was not a voluntary and

intelligent choice. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App.

2014).

         Relief is granted. The judgment in Cause No. 15CR3165-83-1 in the 56th District Court of

Galveston County is set aside, and Applicant is remanded to the custody of the Sheriff of Galveston

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 12, 2017
Do not publish